Citation Nr: 0615203	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  93-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected bronchitis.  




WITNESS AT HEARINGS ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1971.  He had service in the Republic of Vietnam and 
received awards and decorations that include the Combat 
Action Ribbon.  

This case has been before the Board of Veterans' Appeals 
(Board) on a number of occasions, the last time in February 
2005.  



FINDING OF FACT

Since November 27, 1990, the service-connected disability 
picture is shown to be manifested by a productive cough, 
dyspnea on exertion and several exacerbations per year 
requiring antibiotic therapy; neither an FEV1, an FEV-1/FVC 
or a DLCO of less than 56 percent of predicted, nor more than 
moderately severe impairment has been shown to be caused by 
the service-connected bronchitis.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected chronic 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97 including Diagnostic Code (DC) 6600 (1990) (revised 
effective on October 7, 1996) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to an increased rating for his service-connected 
bronchitis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2001 and March 2005, the RO 
informed the veteran that in order to establish entitlement 
to an increased evaluation, the evidence (preferably dated 
within the last 12 months) had to show that his service-
connected disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) also notified the veteran of 
the evidence which had been obtained in support of his 
appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted, the veteran was notified of the type of information 
and evidence needed to substantiate his claim for an 
increased rating for bronchitis, but he was not provided with 
notice of the type of evidence necessary to establish 
effective dates for the disability on appeal.  

Despite the notice provided to the veteran on the effective 
date element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Not only has the veteran failed to identify an earlier 
effective date for his 30 percent rating for bronchitis, the 
preponderance of the evidence is against the appellant's 
claim for a rating in excess of 30 percent.  

Therefore, with respect to the issue of an increased rating, 
any questions as to the appropriate effective date to be 
assigned is rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased rating 
for bronchitis.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  



II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

On November 27, 1990, when the RO received the veteran's 
claim of entitlement to service connection for lung 
disability, bronchitis was rated in accordance with 38 C.F.R. 
§ 4.97, DC 6600.  

A 30 percent rating was warranted for moderately severe 
impairment, manifested by a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  

A 60 percent rating was warranted for severe impairment, 
manifested by a severe productive cough and dyspnea on slight 
exertion and pulmonary function tests (PFT's) indicative of 
severe ventilatory impairment.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating bronchitis.  61 Fed. Reg. 
46720 (September 5, 1996) (effective October 7, 1996).  

Under the revised regulations, chronic bronchitis is still 
rated in accordance with 38 C.F.R. § 4.97, DC 6600.  A 30 
percent rating is now warranted when there is an FEV-1 of 56- 
to 70-percent of predicted; or, an FEV-1/FVC of 56 to 
70 percent; or, a DLCO (SB) of 56- to 65-percent of 
predicted.  

A 60 percent rating is warranted for bronchitis, when there 
is an FEV-1 of 40- to 55-percent of predicted; or, an FEV-
1/FVC of 40 to 55 percent; or, a DLCO (SB) of 40- to 55-
percent of predicted; or, maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  

In March 1999, the Board granted the veteran's claim of 
service connection for bronchitis.  In effectuating that 
decision the RO assigned on November 27, 1990, as the 
effective date of service connection.  

By a rating action in March 2002, the RO assigned a 30 
percent rating for bronchitis, beginning on November 27, 
1990.  As such, that became the initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

In this case, the extensive evidence of record consists of 
reports of the veteran's treatment by VA since November 1990; 
reports of examinations performed by VA in October 1995, July 
1997, April 1999, August 2001, and October 2005; the report 
of a September 2001 VA Social Survey; and opinions from VA 
physicians, rendered in and opinions from the VA pulmonary 
service, rendered in March 2002 and November 2004.  

Such evidence shows that the veteran's chronic bronchitis has 
been manifested by a productive cough; shortness of breath on 
exertion; and several acute exacerbations each year, 
necessitating anti-biotic therapy.  

During the VA examinations in October 1995, July 1997, and 
April 1999, PFT's revealed an FEV1 of at least 70 percent of 
predicted; an FEV1/FVC of at least 67 percent of predicted, 
and a DLCO of at least 68 percent of predicted.

During the VA examination in August 2001 and during VA 
outpatient treatment December 2001, pulmonary function tests 
(PFT's) showed that prior to bronchodilator therapy, the 
veteran's FEV1 was 33.5 to 36.8 percent of predicted.  The 
FEV1/FVC was 83 to 98 percent of predicted, and the DLCO was 
31.9 to 34.8 percent of predicted.  

Although the August 2001 VA examiner stated that the results 
represented a marked decrease in the veteran's respiratory 
capability, he noted that such decrease was consistent with a 
severe restrictive defect rather than the veteran's chronic 
bronchitis.  Indeed, he attributed such decrease, in large 
part, to the veteran's body habitus.   

Nevertheless, in an attempt to reconcile the findings, VA 
requested opinions from a Chief of the VA Pulmonary Service 
at the VA Medical Center and from a Staff Pulmonologist at 
the VA Medical Center.  

In March 2002, following her review of the record, the VA 
Chief concluded that the PFT's primarily represented 
restrictive lung disease probably related to his obesity.  

In November 2004, the other VA physician stated that the 
veteran's PFT's in 2001 were inadequate for interpretation 
due to suboptimal patient cooperation.  Although he did find 
that the PFT's performed in the mid-to-late 1990's suggested 
a progression in the veteran's airway disease, he stated that 
the veteran's shortness of breath was due to morbid obesity.  

In any event, neither reviewer found that the veteran's 
service-connected bronchitis was productive of any more than 
moderate impairment.  Indeed, the VA Chief cited the pre-1996 
criteria and stated that the veteran's bronchitis was 
suggestive of no more than a 30 percent evaluation.  

Such evidence is further supported by the findings from the 
October 2005 VA examination.  The examiner noted that the 
PFT's, performed in December 2001, showed a severe 
obstructive, as well as restrictive disease and a low DLCO 
defect.  

As noted, however, subsequent reviews of the entire record 
showed that those findings were inconsistent with the level 
of impairment associated with the chronic bronchitis.  
Although the veteran strongly disagrees, he has presented no 
competent evidence to support his claim that the PFT's from 
2001 more accurately reflect his degree of disability.  

Indeed, the PFT's performed by VA later in October 2005 
revealed an FEV1 of at least 69 percent of predicted; an 
FEV1/FVC of at least 70 percent of predicted, and a DLCO of 
at least 80 percent of predicted.  

At that, the examiner questioned the veteran's effort and 
noted that the results suggested no more than a mild 
restrictive defect.  

On balance, the medical evidence shows that the service-
connected bronchitis was productive of no more than moderate 
impairment under the criteria in effect prior to October 7, 
1996.  

Moreover, it does not reflect the revised criteria for a 
rating in excess of 30 percent.  Therefore, under both sets 
of criteria, the Board finds that the veteran's chronic 
bronchitis has been properly rated since service connection 
became effective November 27, 1990.  

Accordingly, there is no basis to invoke the principle of 
staged ratings as noted in Fenderson.



ORDER

An initial rating in excess of 30 percent for the service-
connected bronchitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


